McMurray, Presiding Judge.
Defendant appeals from his conviction for trafficking in cocaine. Held:
Initially, defendant asserted four enumerations of error, challenging the constitutionality of OCGA § 16-13-31. He later included a fifth enumeration of error, arguing that “[t]he trial court erred in convicting and sentencing [him] under OCGA § 16-13-31, as the statute requires actual possession, as opposed to constructive possession, to support a conviction for the offense of trafficking in cocaine.” However, defendant did not raise these issues in the trial court. Consequently, he “has forfeited the right to raise them on appeal. Arp v. State, 249 Ga. 403 (1) (291 SE2d 495) (1982).” Senase v. State, 258 Ga. 592 (372 SE2d 809). See Tolbert v. State, 180 Ga. App. 703, 704 (2, 3) (350 SE2d 51).

Judgment affirmed.


Pope and Benham, JJ., concur.